UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6234



DAVID CARROLL,

                                           Petitioner - Appellant,

          versus


B. G. COMPTON,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-04-1)


Submitted:   June 24, 2004                 Decided:   June 30, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Carroll, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           David Carroll, a federal prisoner, appeals the district

court’s orders denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000), and his motion filed pursuant to Fed. R. Civ. P.

59(e).    We have reviewed the record and find no reversible error.

Carroll is not entitled to proceed under § 2241 because 28 U.S.C.

§ 2255 (2000) provides an effective and adequate remedy for his

claims, see In re Vial, 115 F.3d 1192, 1194 n.5 (4th Cir. 1997)

(procedural bar from filing § 2255 motion does not render § 2255

remedy inadequate or ineffective), and we find no abuse of the

district court’s discretion in its denial of Carroll’s Rule 59(e)

motion.   See Temkin v. Frederick County Comm’rs, 945 F.2d 716, 724

(4th Cir. 1991).   Accordingly, we affirm both orders.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -